TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00417-CR


                                    Andre Jackson, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-16-302285, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 27, 2018. On counsel’s

motions, the time for filing was extended to November 27, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

December 27, 2018. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 30, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish